Citation Nr: 0212476	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  99-13 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a cerebral concussion with headaches, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran and friend




ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1987 to July 
1996.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an October 1999 rating decision which 
established a 10 percent evaluation for the service-connected 
residuals of a cerebral concussion with headaches.  

The claim was remanded in the February 2001 Board decision 
for additional development.




FINDINGS OF FACT

1.  All relevant information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The service-connected disability resulting from the 
residuals of a cerebral concussion is manifested by 
subjective complaints of headaches; no neurological 
disabilities are shown.



CONCLUSION OF LAW

The criteria for the assignment of a rating greater than 10 
percent for the service-connected disability resulting from 
the residuals of a cerebral concussion have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5104, 5107, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.124a, including Diagnostic Codes 8045, 8100; § 4.130, 
including Diagnostic Codes 9304, 9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000.  
That law substantially revised VA's duty to assist claimants 
for VA benefits.  It also included an enhanced duty to notify 
the claimant as to what information and evidence is necessary 
to substantiate the claim.  At the videoconference hearing 
before the undersigned, information was elicited from the 
veteran concerning her treatment and what medical evidence 
might be available to support her claim.  She testified that 
all relevant evidence had been obtained by the RO, and the 
veteran has not identified any outstanding evidence that 
might aid her claim. Furthermore, although the veteran 
submitted additional evidence directly to the Board in 
support of her claim, she included a waiver of RO review of 
this evidence in accordance with 38 C.F.R. § 20.1304.  
Accordingly, the Board finds that VA's duties set forth in 
the Veterans Claims Assistance Act of 2000 have been 
substantially complied with, and no useful purpose would be 
served by remanding this case back to the RO for additional 
consideration.

The veteran initially established service connection for 
headache residuals in a rating action dated October 1997.  
The RO noted that the veteran was in a motor vehicle accident 
in May 1990, sustaining a moderately severe concussion.  The 
RO also found that the September 1997 VA examination report 
showed no clinical evidence of head trauma residuals.  The 
veteran reported headaches every few months since the 
accident which were relieved by over the counter medicines.  
A noncompensable (zero percent) evaluation was initially 
assigned under Diagnostic Code 8100, as analogous to migraine 
headaches.  See 38 C.F.R. § 4.20.  

An October 1999 rating decision subsequently evaluated the 
veteran's headaches as 10 percent disabling under Diagnostic 
Code 8045.  The RO noted that the veteran was examined again 
in July 1999, where no neurological disorders were noted.  
The veteran reported headaches up to 3 times per week, which 
were sometimes relived by Tylenol.  

The severity of brain disease due to trauma is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.124a, Part 4 (hereinafter Schedule).  These criteria are 
based on the average impairment of earning capacity, and 
utilize separate diagnostic codes to identify the various 
disabilities.  Diagnostic Code 8045 provides criteria for the 
evaluation of brain disease due to trauma.

Those criteria provide that purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code.

Diagnostic Code 8045 further provides that purely subjective 
complaints such as headache, dizziness, tinnitus, insomnia 
and irritability, recognized as symptomatic of head trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9305.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  

The report of the September 1997 VA examination shows that 
the neurological examination was within normal limits.  The 
veteran was diagnosed as having a history of cerebral 
concussion, headaches, with no neurological sequelae, and 
PTSD.  

Neuropsychological testing in May 1999 revealed cognitive 
impairment consistent with the veteran's history of two brain 
injuries.  Her primarily cognitive residuals were noted to be 
in the areas of attention and concentration, as well as 
memory and new learning.  

The report of a June 1999 interview is also of record.  That 
report lists a diagnosis of migraine headaches.  

The report of the July 1999 VA examination shows that the 
examiner reviewed the veteran's medical records, obtained a 
medical history and subjective complaints from the veteran, 
and performed a physical and neurological examination.  Her 
station and gait were found to be within normal limits.  
Cranial nerves were intact.  Motor systems showed no 
asymmetry, involuntary movements, weakness or atrophy.  
Muscle tone is within normal limits.  Deep tendon reflexes 
were hyperactive bilaterally.  Sensory systems and 
coordination were intact.  

Mental status testing showed that the veteran was alert and 
cooperative.  There were no looseness of associations or 
flight of ideas.  No bizarre motor movements or tics.  Mood 
was tense and tearful.  Affect was appropriate.  No 
delusions, hallucinations, ideas of reference, or 
suspiciousness was demonstrated.  She was oriented times 3.  
Her memory, both remote and recent, appeared to be good.  
Insight and judgment was adequate as was intellectual 
capacity.  

The veteran was diagnosed as having cerebral concussion with 
post-concussion headaches, PTSD, and histrionic traits.  

A careful review of the record does not show that a rating 
greater than 10 percent is warranted for the service-
connected residuals of a cerebral concussion.  

First, the Board notes that the evidence does not show that 
the veteran manifests neurological disabilities, such as 
hemiplegia, epileptiform seizures, or facial nerve paralysis, 
so that a greater rating is warranted under Diagnostic Code 
8045.  She was specifically diagnosed with headaches, with no 
neurological sequelae, in September 1997.  Again in 1999, no 
neurological disorders were diagnosed.  

Diagnostic Code 8045 provides that subjective complaints, 
such as complaints of headaches, are to be evaluated as 10 
percent disabling under Diagnostic Code 9304. Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.

There is also no clinical evidence to show that the veteran 
has been diagnosed as having multi-infarct dementia. 

Therefore, a rating greater than 10 percent could not be 
assigned under Diagnostic Code 9304, pursuant to the 
provisions in Diagnostic Code 8045.  

The Board notes that the veteran has also been diagnosed as 
having migraine headaches and PTSD; however, the evidence of 
record does not show that these conditions are related to her 
service-connected headache residuals.  First, the Board 
points out that the veteran has been extensively evaluated 
for her service-connected PTSD, and that her disability is 
currently evaluated as 100 percent disabling under the 
criteria enumerated in 38 C.F.R. § 4.130 for the evaluation 
of mental disorders, to include symptoms of impairment in 
attention, concentration, and in the areas of recent and 
remote memory.  To evaluate the same symptomatology under a 
different diagnosis would constitute impermissible 
pyramiding.  38 C.F.R. § 4.14.  

Additionally, although the RO initially rated the veteran's 
headache disability as analogous to a migraine headache 
disability under Diagnostic Code 8100, the Board determines 
that the veteran's headache residuals from her cerebral 
concussion are most appropriately evaluated under the current 
code, Diagnostic Code 8045.  That is, the medical evidence 
does not show that the veteran manifests migraine headaches 
as a residual from her motor vehicle accident.  Instead, it 
shows that the veteran manifests subjective residuals as a 
result of her motor vehicle accident.  

As such, the disability is therefore appropriately rated 
under the schedular criteria enumerated in Diagnostic Code 
8045.  

Thus, the preponderance of evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application 
in the instant case, and the claim is denied.  



ORDER

Entitlement to a rating greater than 10 percent for the 
service-connected residuals of a cerebral concussion with 
headaches is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

